TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00596-CR



                                   Gary Buckland, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
         NO. 2034635, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                            MEMORANDUM OPINION


                The district court convicted Gary Buckland of the offense of murder. See Tex. Penal

Code Ann. § 19.02(b)(1) (West 2003). The district court sentenced Buckland to thirty years’

imprisonment.

                Appellant’s court-appointed attorney has filed a motion to withdraw and a brief

concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S.
75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684

(Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous

v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy of counsel’s brief and
was advised of his right to examine the appellate record and to file a pro se brief. No pro se brief

has been filed.

                  We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

                  In our review of the record, we have discovered a clerical error in the district court’s

written judgment of conviction. The judgment indicates that the plea to the offense was guilty. The

trial transcript, however, reflects that Buckland pleaded not guilty. This Court has the authority to

modify incorrect judgments when the necessary information is available to do so. See Tex. R. App.

P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27-28 (Tex. Crim. App. 1993); Smith v. State,

176 S.W.3d 907, 920 (Tex. App.—Dallas 2005, pet. ref’d) (citing Asberry v. State, 813 S.W.2d 526,

529 (Tex. App.—Dallas 1991, pet. ref’d)).

                  We modify the judgment to reflect that the plea to the offense was not guilty. As

modified, the judgment of conviction is affirmed.




                                                 ____________________________________________

                                                 Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Modified and, as Modified, Affirmed

Filed: August 14, 2008

Do Not Publish

                                                     2